IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION FEB 2 6 2020

Clerk, US Distnct Court
District Of Montana

 

Billings
UNITED STATES OF AMERICA,
CR 18-58-BLG-SPW-1
Plaintiff,
VS. | ORDER
MAURICE JOSEPH FREGIA,
Defendant.

 

 

Trial is set for March 2, 2020. (Doc. 154). On February 18, 2020, counsel
for Defendant Maurice Joseph Fregia filed a motion to withdraw as counsel on
Fregia’s request. The Court set a hearing on the motion for February 27, 2020.
(Doc. 168). On the morning of February 26, 2020, counsel for Fregia called
chambers and explained Fregia no longer wanted counsel to withdraw and instead
wanted to proceed to trial. Counsel further explained he was currently
experiencing vehicle issues in Minnesota and would have difficulty making the
hearing. The Court informed counsel it would vacate the hearing on his word, and

that trial would proceed as scheduled. Therefore, the hearing on the motion to

withdraw is hereby VACATED.
ya—
DATED this 4% ‘day of February, 2020.

 
  
 

  

USAN P. WATTERS
United States District Judge
